Citation Nr: 1123228	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to restoration of a 60 percent schedular rating for the residuals of a fracture of the shaft of the right femur from June 1, 2008.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from September 2001 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran was scheduled for a Travel Board hearing in March 2011, but was unable to attend the hearing.  Although a report of contact indicates that the Veteran would in the future request a new hearing through his representative, no request for a new hearing has been submitted.

The Board further notes that the Veteran filed a formal claim for a total rating based on unemployability due to service-connected disabilities after the case was forwarded to the Board.  This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A rating decision dated in March 2008 reduced the evaluation for the residuals of a fracture of the shaft of the right femur from 60 percent to 30 percent effective June 1, 2008; the 60 percent evaluation was in effect for less than 5 years.

2.  The evidence of record at the time of the reduction did not demonstrate significant improvement in the Veteran's right femur disability.



CONCLUSION OF LAW

The reduction in the rating assigned for a fracture to the shaft of the right femur, from 60 percent to 30 percent, effective June 1, 2008, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.71a, Diagnostic Code 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges VA's duties to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  It is noted, however, that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Further, in light of the favorable decision in this case, to the extent that the VCAA might be applicable, the Board concludes that any errors in the timing or content of VCAA notice or assistance is harmless.

The Veteran contends that his current reduction is not warranted and asserts that his 60 percent rating should be reinstated.  

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The instant case involves the appellant's disagreement with a March 2008 rating decision, which reduced from 60 percent to 30 percent the rating for his service-connected residuals of a fracture of the shaft of the right femur.  The evidence reveals that the Veteran has been service-connected for the disability since January 2007.  The Board notes that the Veteran was assigned a 100 percent rating from April 3, 2007, for a period of convalescence following surgery and hospitalization.  A 60 percent rating was assigned from September 1, 2007, following the period of convalescence.  

The Veteran was scheduled for a VA re-examination in October 2007, but failed to report for his examination.  A rating proposing the reduction from 60 percent to 30 percent for the right femur disability was prepared in October 2007 and the appellant was notified by letter dated in November 2007.  That letter gave the appellant 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 60 percent level and informed him that he could request a predetermination hearing.  

In response to the November 2007 letter, the Veteran requested an examination, which was provided in December 2007.  Thereafter, the March 2008 rating decision reduced the rating to 30 percent, effective June 1, 2008.  Therefore, the Board finds that the RO complied, in essence, with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the evaluation of the Veteran's fracture of the shaft of the right femur was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The Board observes that additional requirements are set forth at 38 C.F.R. § 3.344.  In a case such as this where the rating had been in effect for less than 5 years at the time of the reduction, reexaminations disclosing improvement, physical or mental, will warrant reduction in the rating.  38 C.F.R. § 3.344.  

The Veteran's femur disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255, which provides that impairment of the femur is rated as follows:  fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants a80 percent rating; fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weigh bearing preserved with aid of brace warrants a 60 percent rating; fracture of the surgical neck of the femur with false joint warrants a 60 percent rating; and malunion of the femur with marked knee or hip disability warrants a 30 percent rating.  

VA treatment records dated from January to April 2007 show complaints of pain in the right leg that was stabbing and intermittent.  A January 2007 record shows extension to 120 degrees with pain, and limited lateral abduction due to pain on the medial aspect.  Gait was disturbed and the Veteran used a crutch to walk.  A February 2007 orthopaedic consultation disclosed continued pain at the fracture site and medially above the right knee.  The Veteran walked with a cane and had pain with every step.  An April 2007 pre-operative report notes a diagnosis of right femur non-union.

Post surgical VA treatment records indicated some improvement in the Veteran's right femur disability.  May 2007 X-rays showed good healing of the femur medially, and that the lateral graft appeared to be calcifying.  A July 2007 treatment record noted soreness in the right thigh bone, and indicates that the Veteran continued to use a cane for long walks.  Examination revealed a lurch with the right leg appearing somewhat shorter than the left.  X-rays showed that the Veteran was "finally throwing some bone across the non-union site."  A November 2007 record reveals a complaint of pain in the leg that was limiting.  Examination revealed limited flexion of the leg but overall good motion, extension was excellent with 180 degrees.  There was no swelling or bruising but crepitence was heard throughout.

The December 2007 VA examination revealed that the Veteran complained of pain in the femur after separation from service in January 2007 and had a broken screw removed and a new rod placed in the femur in April 2007.  An October 2007 X-ray study revealed healing with a fracture line still visible.  The Veteran continued to complain of pain in the right thigh that increased with strenuous exertion such as walking.  It was noted that the veteran was released to work at his own rate by his othropedist in October 2007 due to his financial situation.  The veteran attempted to work transporting office supplies for a contractor, but developed severe pain in his right thigh on the first day of working and did not thereafter return to that job.

Examination revealed pain in the upper thigh and supra patellar area on the right with no fracture site motion, inflammation or osteomyelitis.  The examiner noted deformity, stating that the right hip sinks in and that the Veteran had multiple scars.  The Veteran also had weekly, moderate flare-ups lasting one to two days that were caused by increases in activity and alleviated with rest.  The Veteran had an antalgic gait, but there was no evidence of abnormal joints, abnormal weight bearing in the feet, genu recurvatum, bone disease, os calcis or astragalus.  A diagnosis of healing right femur fracture status post rod insertion times two was provided.  The examiner noted that the Veteran had decreased strength due to pain, and that he was unable to work due to his pain.

The Veteran also submitted VA treatment records dated from December 2007 to February 2008.  A February 2008 record notes complaints of pain in the right leg that was aching and continuous.  Flexion of the leg was noted to be limited but good overall.  Extension was excellent.  There was no bruising or swelling, but there was crepitus throughout.

A February 2008 VA treatment record reflects that the Veteran reported feeling well and denied any mobility problems.  He was able to bear weight on his right leg without difficulty.  An impression of right femur fracture, now well-healed was provided.  The physician indicated that the Veteran was able to return to full time duty.  

On appeal the Veteran was provided with a final VA examination in March 2010.  The examiner noted that the Veteran's present complaints included intermittent achy pain in the right hip and constant stabbing pain just proximal to the knee.  The pain was aggravated by standing more than 20 minutes, sitting more than 45 to 60 minutes, or walking more than a quarter mile.  There was no evidence of bone neoplasm, osteomyelitis, inflammation, fracture site motion, or general debility.  The Veteran did use a cane to walk.  

Physical examination revealed some bone but no angulation, false joint, malunion or nonunion present.  The examiner noted that there was a small portion of the fracture line visible on X-ray, and there was a long right femoral intramedullary rod stabilizing a proximal femoral fracture.  A weight bearing joint was not affected; there was no evidence of genu recurvatum, bone disease, or malunion of the os calcis or the astragalus.  The examiner did state that the Veteran had an antalgic gait, toeing outward with the right foot, and taking a shorter step with the right leg.  The Veteran was able to stand for 15 to 30 minutes and walk a quarter mile.  X-rays revealed a healing fracture.  The examiner provided a diagnosis of healing proximal femoral fracture status post open reduction of the right femoral shaft with Intramedullary Rod fixation and status post excision of exostosis.  There was also X-ray evidence of narrowing in the hip joint.

The Board has considered the Veteran's contentions and the evidence of record.  Medical evidence shows that the Veteran's right femur disability continues to be manifested by pain in the right thigh, limitations on walking, standing and sitting due to pain, antalgic gait, and limited flexion.  While VA records dated from November 2007 to February 2008 do tend to show some improvement, the fact of the matter is that the fracture was still described as healing on the March 2010 VA examination.  Based on the medical evidence presented and the Veteran's contentions to the effect that the disability has not significantly improved, the Board has concluded that restoration of the 60 percent rating from the effective date of the reduction is in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to restoration of a 60 percent rating for the residuals of a fracture of the shaft of the right femur from June 1, 2008, is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


